I must dissent. My colleagues in the majority are so intent upon punishing the appellant-mother for denying the appellee-father the opportunity to visit with his daughter while she was growing up that they have judicially changed a fundamental concept of law regarding child support. Failure to support children has become a problem of gigantic proportions to every state in the union and the taxpayers thereof. Although certainly not intended, the majority opinion will exacerbate the problem, usually the mother's but frequently the taxpayers'. More importantly, the majority has diminished the power of the trial courts to assist in the solution.
The trial court found that appellee unilaterally stopped paying child support in December 1970. At that time, the court had already fashioned a visitation procedure designed to accommodate both parties. It is entirely possible that the father of the child was justifiably aggrieved when he was ordered to pay *Page 192 
support for a child he could see only upon occasions. It is also entirely possible that any appeal then filed by the father would have been denied, and the appellate court would have simply held that the trial judge did not abuse his discretion. However, instead of appealing the order of the trial court, or filing an appropriate motion after a reasonable lapse of time, appellee unilaterally decided to ignore the order of the court. In our system of justice, appellee's conduct cannot be countenanced. While the doctrine of laches has great relevance with respect to actions between individual litigants upon myriad occasions, it has no applicability to an order of a court having jurisdiction of the parties and the subject matter. Our holding in this case will open Pandora's box and permit any aggrieved litigant to ignore the order of a trial court.
Who is to say that the father of this child would not have been able to know his child during her formative years, thereby participating in her rearing, had he obeyed the order of the court and continued to pay support? He knew her whereabouts for at least two years after the court order, via the bureau of support, which had her address. Had he not, of his own volition, stopped making support payments on or about December 11, 1970, he would presumably have had his daughter with him for visitation in the summer of 1971. Had the child's mother failed to comply with the visitation order, she would have been in contempt, and the father could have obtained redress through the court. It is totally without logic to hold that the father was not in contempt when he unilaterally ignored the court order. The doctrine of laches has no application in such circumstances.
My dissent should not be construed as granting my imprimatur to one parent withholding visitation by the other parent on grounds of failure to support. Such is equally true when the denial of visitation occurs either prior or subsequent in time to the failure to support. The parent who is aggrieved, whether by violation of a support order or an order pertaining to visitation, must pursue any possible remedy through the courts. The decision of the majority rewards appellee for his contempt of court. *Page 193